DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on August 12, 2021 (“August 2021 Response”).  The August 2021 Response contained, inter alia, claim amendments (“August 2021 Claim Amendments”) and “REMARKS” (“August 2021 Remarks”).
Claims 1-14, 16-23, and 26-27 are currently pending.
Claims 20-23 have been withdrawn.
Claims 1-14, 16-19, and 26-27 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 15-19, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. (US 2015/0235256 Al)(“Barsoum”) in view of Wesley (US 8,783,561 B2)(“Wesley”) and further in view of Zacaraias et al. (US 2013/0073459 A1)(“Zacarias”) and Leigo (US 2015/0073945 Al)(“Leigo”).

As to Claim 1, Barsoum discloses a method of making a payment and loyalty transaction for goods and/or services being purchased by a consumer from a merchant, the method being executed by one or more processors of a mobile computer device (mobile device 100) in communication with data storage, a display and input devices (Fig.1), including the steps of: 
 (b) generating a list (“carousel,” [0032]) of registered loyalty programs (“loyalty program,” [0032]) and receiving a consumer selection of one of said loyalty programs (Fig.3 and [0032]); 
retrieving a points balance for the consumer-selected loyalty program (“the wallet application initiates a loyalty point balance transaction between the mobile device and a loyalty CRM system in response to which the wallet application stores the available points in the mobile device,” Abstract);
(c) generating a list (“carousel,” [0032]) of registered payment cards associated with at least one linked PAN (“payment card,” [0032]) and receiving a consumer selection of one of said payment cards ([0032]); 
(e) sending payment data to the merchant's point of sale (POS) system ([0033]) including: 
(i) data representing said one of the selected loyalty programs (“payment and loyalty card details,” [0024], and [0033]); and 
(ii) data representing said one of the selected payment cards (“payment and loyalty card details,” [0024], and [0033]); 
(f) receiving payment transaction data from the merchant POS system ([0035], [0046]) including: 
(i) data representing that the payment transaction was completed (“receipt,” [0024]); and 
 (g) generating data for display on the device, and displaying the data, the data including: 
(i) data representing that the payment transaction was completed (“and in return the consumer receives an electronic receipt that can be stored in the mobile device 100,” [0024]); and 
(ii) data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction (“‘Loyalty Points Earned,’” [0036]).
Barsoum does not directly
linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer;
displaying the retrieved points balance;
displaying the list of payment cards including a rate of points earned for the use of each registered payment card in the list;
matching the selected loyalty program with at least one linked PAN;
the data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system; and
displaying an updated points balance.
Wesley teaches 
linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer (“causing, by the processing platform, an association of a single loyalty program account that is related to the user and a plurality of credit card numbers that are related to the user to be stored such that the single loyalty program account is identifiable based on a use of any one of the plurality of credit card numbers” Claim 1 and “receiving, by the processing platform, an association of the first credit card number with a plurality of different loyalty programs; and causing, by the platform, the association between the first credit card number and the plurality of different loyalty programs to be stored,” Claim 7);
matching the selected loyalty program with at least one linked PAN (“identifying, by the processing platform, the single loyalty program account based on the first credit card number,” Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barsoum by the features of Wesley and in particular to include in Barsoum, the features of linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer; matching the selected loyalty program with at least one linked PAN, as taught by Wesley.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow a customer to both pay for a transaction and participate in a loyalty program using a single payment device at a POS terminal” (Wesley, C.3, L.2-4).

Zacarias teaches 
displaying the retrieved points balance (“Display 330 also lists the balance of each value ascertainable item listed in display 330,” [0073]);
displaying the list of payment cards including a rate of points earned (market value) for the use of each registered payment card in the list ([0077]); and
displaying an updated points balance (“indicates a balance…” [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley combination by the features of Zacarias and in particular to include in Barsoum in the Barsoum/Wesley combination, the features of displaying the retrieved points balance; displaying the list of payment cards including a rate of points earned for the use of each registered payment card in the list; and displaying an updated points balance, as taught by Zacarias.
A person having ordinary skill in the art would have been motivated to combine these features because it would allow a cardholder to maximize the value of the card (Zacarias, [0011]).
In addition to the above, the differences between Barsoum and Zacarias are only found in the nonfunctional descriptive material and are not functionally involved in the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. CIr. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to store any data in the list of cards as shown in Barsoum because such data does not functionally relate to the invention and merely labeling the data differently from that in the prior art would have been obvious. See Gulack cited above.

Leigo teaches 
data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system (“earned loyalty points,” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Zacarias combination by the features of Leigo and in particular to include in Barsoum in the Barsoum/Wesley/Zacarias combination, the feature of data representing loyalty points earned from said one of the selected 
A person having ordinary skill in the art would have been motivated to combine these features because it would improve “methods and systems for placing and fulfilling orders for products and services” (Leigo, [0003]).

As to Claim 2, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the payment card is a credit card (“credit card,” [0021]) or a debit card ([0021]).

As to Claim 3, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the data representing that the payment transaction was completed includes a number representing a monetary value of the payment transaction (“redemption dollar amount,” [0038]).

As to Claim 4, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the data representing the loyalty points earned includes one or more of the following: (a) data representing points earned (“‘Loyalty Points Earned,’” [0036]); (b) data representing current points balance; and (c) data representing a target points balance.

As to Claim 5, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  
Leigo teaches (a) the step of receiving payment transaction data from the merchant POS system includes the step of receiving data representing loyalty points earned as a result of the 
Leigo does not directly disclose multiple loyalty programs.
Barsoum discloses multiple loyalty programs (“selects…loyalty cards,” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Zacarias/Leigo combination by the features of Barsoum and in particular to include the multiple loyalty programs of Barsoum in Leigo’s loyalty program in the Barsoum/Wesley/Zacarias/Leigo combination.
A person having ordinary skill in the art would have been motivated to combine these features because it would improve “methods and systems for placing and fulfilling orders for products and services” (Leigo, [0003]).

As to Claim 6, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Leigo teaches wherein the data representing loyalty points earned as a result of the completed payment transaction from other loyalty programs associated with the consumer, includes one or more of the following: (a) data representing points earned (“earned loyalty points,” [0030]); (b) data representing current points balance; and (c) data representing a target points balance.

As to Claim 7, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the method processes loyalty identification and payment as part of a single transaction ([0033]).

As to Claim 8, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the step of sending payment data to the merchant's POS system is effected using near-field communication protocols ([0024]).

As to Claim 9, Barsoum discloses system for making a payment and loyalty transaction for goods and/or services being purchased by a consumer from a merchant, including: 
(a) a mobile computing device (mobile device 100), including one or more computer processors in communication with a display, user input devices and non-transitory computer readable data storage, including stored thereon computer readable instructions (Fig.1 and [0021]); and 
(b) a merchant point of sale (POS) system (POS terminal 120) in communication with the mobile computing device; 
wherein the computer readable instructions, when executed by the one or more processors (Fig.1 and [0024]), cause the device to perform the steps of: 
 (b) generating a list (“carousel,” [0032]) of registered loyalty programs (“loyalty program,” [0032]) and receiving a consumer selection of one of said loyalty programs (Fig.3 and [0032]); 
retrieving a points balance for the consumer-selected loyalty program (“the wallet application initiates a loyalty point balance transaction between the mobile device and a loyalty CRM system in response to which the wallet application stores the available points in the mobile device,” Abstract);
(c) generating a list (“carousel,” [0032]) of registered payment cards associated with at least one linked PAN (“payment card,” [0032]) and receiving a consumer selection of one of said payment cards ([0032]); 
(e) sending payment data to the merchant's point of sale (POS) system ([0033]) including: 
(i) data representing said one of the selected loyalty programs (“payment and loyalty card details,” [0024], and [0033]); and 
(ii) data representing said one of the selected payment cards (“payment and loyalty card details,” [0024], and [0033]); 
(f) receiving payment transaction data from the merchant POS system ([0035], [0046]) including: 
(i) data representing that the payment transaction was completed (“receipt,” [0024]); and 
 (g) generating data for display on the device, and displaying the data, the data including: 
(i) data representing that the payment transaction was completed (“and in return the consumer receives an electronic receipt that can be stored in the mobile device 100,” [0024]); and 
(ii) data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction (“‘Loyalty Points Earned,’” [0036]).
Barsoum does not directly
linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer;
displaying the retrieved points balance;
displaying the list of payment cards including a rate of points earned for the use of each registered payment card in the list;
matching the selected loyalty program with at least one linked PAN;
the data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system; and
displaying an updated points balance.
Wesley teaches 
linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer (“causing, by the processing platform, an association of a single loyalty program account that is related to the user and a plurality of credit card numbers that are related to the user to be stored such that the single loyalty program account is identifiable based on a use of any one of the plurality of credit card numbers” Claim 1 and “receiving, by the processing platform, an association of the first credit card number with a plurality of different loyalty programs; and causing, by the platform, the association between the first credit card number and the plurality of different loyalty programs to be stored,” Claim 7);
matching the selected loyalty program with at least one linked PAN (“identifying, by the processing platform, the single loyalty program account based on the first credit card number,” Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barsoum by the features of Wesley and in particular to include in Barsoum, the features of linking multiple primary account numbers (PANs) with multiple loyalty member numbers, wherein each loyalty member number is assigned to the consumer; matching the selected loyalty program with at least one linked PAN, as taught by Wesley.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow a customer to both pay for a transaction and participate in a loyalty program using a single payment device at a POS terminal” (Wesley, C.3, L.2-4).

Zacarias teaches 
displaying the retrieved points balance (“Display 330 also lists the balance of each value ascertainable item listed in display 330,” [0073]);
displaying the list of payment cards including a rate of points earned (market value) for the use of each registered payment card in the list ([0077]); and
displaying an updated points balance (“indicates a balance…” [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley combination by the features of Zacarias and in particular to include in Barsoum in the Barsoum/Wesley combination, the features of displaying the retrieved points balance; displaying the list of payment cards including a rate of points earned for the use of each registered payment card in the list; and displaying an updated points balance, as taught by Zacarias.
A person having ordinary skill in the art would have been motivated to combine these features because it would allow a cardholder to maximize the value of the card (Zacarias, [0011]).
In addition to the above, the differences between Barsoum and Zacarias are only found in the nonfunctional descriptive material and are not functionally involved in the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. CIr. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to store any data in the list of cards as shown in Barsoum because such data does not functionally relate to the invention and merely labeling the data differently from that in the prior art would have been obvious. See Gulack cited above.

Leigo teaches 
data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system (“earned loyalty points,” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Zacarias combination by the features of Leigo and in particular to include in Barsoum in the Barsoum/Wesley/Zacarias combination, the feature of data representing loyalty points earned from said one of the selected 
A person having ordinary skill in the art would have been motivated to combine these features because it would improve “methods and systems for placing and fulfilling orders for products and services” (Leigo, [0003]).

As to Claim 10, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the merchant POS system is in communication with: (a) a digital wallet provider system; (b) a digital wallet loyalty database; and (c) a third party loyalty program system (loyalty CRM system 170, [0047]).

As to Claim 11, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the merchant POS system sends transaction data, including: (a) data representing said one of the selected loyalty programs (“loyalty ID,” [p0047]); and (b) data representing said one of the selected payment cards, to the digital Provider System which executes a digital wallet payment process and engages the digital wallet provider loyalty database to retrieve loyalty details of the loyalty account linked to the payment card ([0047]-[0048]).

As to Claim 15, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the payment card is a credit card or a (“credit card,” [0021]) or a debit card ([0021]).

As to Claim 16, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the data representing that the payment transaction was 

As to Claim 17, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Leigo teaches wherein the data representing the loyalty points earned includes one or more of the following: (a) data representing points earned (“earned loyalty points,” [0030]; (b) data representing current points balance; and (c) data representing a target points balance.

As to Claim 18, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the system processes loyalty identification and payment as part of a single transaction ([0033]).

As to Claim 19, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein the step of sending payment data to the merchant's POS system is effected using near-field communication protocols ([0024]).

As to Claim 26, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Barsoum further discloses wherein prior to linking at least one of the multiple PANs with multiple loyalty member numbers, the at least one PAN is registered prior to onboarding at least one of the multiple loyalty member numbers (“The hub 150 then sends the enriched mobile card credential to the wallet server 130 for provisioning card credentials to the SE (in the mobile device 100 that initiated the 'add mobile credential request') via OTA (over the air” [0025]).

As to Claim 27, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.  Zacarias teaches wherein the updated points balance is generated and displayed in real-time (“real-time,” [0106]).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum in view of Wesley and further in view of Zacarias, Leigo, and Jiang et al. (US 2005/0251446 A1)(“Jiang”).

As to Claim 12, the Barsoum/Wesley/Zacarias/Leigo combination discloses as discussed above.
Barsoum further discloses wherein the digital wallet provider loyalty database engages the third party loyalty program system to retrieve loyalty balance for the selected loyalty program and, on receipt of this data collates points balance ([0040]).
Zacarias teaches collating the earn rate (“the one or more criteria may include the cash value that exchange service 120 is willing to pay for each registered value-ascertainable item” [0080]).
Barsoum does not directly disclose collating: (a) loyalty member number; (b) earn rate; and (c) points balance.
Jiang teaches collating: (a) loyalty member number (portfolio number, [0030]); and (c) points balance (points available, Fig.3)(Fig.3 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Zacarias/Leigo combination by the features of Jiang and in particular to include in the Barsoum/Wesley/Zacarias/Leigo combination 
A person having ordinary skill in the art would have been motivated to combine these features because it would help facilitate reward redemption.

As to Claim 13, the Barsoum/Wesley/Zacarias/Leigo/Jiang combination discloses as discussed above.
Barsoum further discloses the digital wallet provider loyalty database passes this data back to the digital wallet provider system ([0040]).
Barsoum does not directly disclose on confirmation of approval of the transaction, appends the following to the payment approval: (a) the member number; (b) points earned; and (c) points balance.
Jiang teaches on confirmation of approval of the transaction, appends the following to the payment approval: (a) the member number (generate virtual account number, Fig.3); (b) points earned (points after paying with SCR units, Fig.3); and (c) points balance (points available, Fig.3)(Fig.3 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Zacarias/Leigo/Jiang combination by the features of Jiang and in particular to include in the Barsoum/Wesley/Zacarias/Leigo/Jiang combination the feature of on confirmation of approval of the transaction, appends the following to the payment approval: (a) the member number; (b) points earned; and (c) points balance, as taught by Jiang.
A person having ordinary skill in the art would have been motivated to combine these features because it would help facilitate reward redemption.

As to Claim 14, the Barsoum/Wesley/Zacarias/Leigo/Jiang combination discloses as discussed above.  Barsoum further discloses wherein the digital wallet provider system then sends a message to the merchant POS system with data representing that the transaction has completed which, in turn, sends the transaction completed message to the device ([0037]-[0038]).

Response to Arguments
Applicant's arguments in the August 2021 Remarks have been fully considered and addressed below.
Applicant generally argues on pages 10-11 that the cited art cannot disclose limitations (d)-(f) and (i)-(ii).  The Examiner respectfully disagrees because as discussed previously
Barsoum discloses 
(c) generating a list (“carousel,” [0032]) of registered payment cards associated with at least one linked PAN (“payment card,” [0032]) and receiving a consumer selection of one of said payment cards ([0032]); 
(e) sending payment data to the merchant's point of sale (POS) system ([0033]) including: 
(i) data representing said one of the selected loyalty programs (“payment and loyalty card details,” [0024], and [0033]); and 
(ii) data representing said one of the selected payment cards (“payment and loyalty card details,” [0024], and [0033]); 
(f) receiving payment transaction data from the merchant POS system ([0035], [0046]) including: 
(i) data representing that the payment transaction was completed (“receipt,” [0024]); and 
 (g) generating data for display on the device, and displaying the data, the data including: 
(i) data representing that the payment transaction was completed (“and in return the consumer receives an electronic receipt that can be stored in the mobile device 100,” [0024]); and 
(ii) data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction (“‘Loyalty Points Earned,’” [0036]).
Barsoum does not directly disclose
displaying the retrieved points balance;
displaying the list of payment cards including a rate of points earned for the use of each registered payment card in the list;
matching the selected loyalty program with at least one linked PAN;
the data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system; and
displaying an updated points balance.
Zacarias teaches 
displaying the retrieved points balance (“Display 330 also lists the balance of each value ascertainable item listed in display 330,” [0073]);
displaying the list of payment cards including a rate of points earned (market value) for the use of each registered payment card in the list ([0077]); and
displaying an updated points balance (“indicates a balance…” [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley combination by the features of Zacarias and in particular to include in Barsoum in the Barsoum/Wesley combination, the features of displaying the retrieved points balance; displaying the list of payment cards including a rate of points earned for the use of each registered payment card in the list; and displaying an updated points balance, as taught by Zacarias.
A person having ordinary skill in the art would have been motivated to combine these features because it would allow a cardholder to maximize the value of the card (Zacarias, [0011]).
In addition to the above, the differences between Barsoum and Zacarias are only found in the nonfunctional descriptive material and are not functionally involved in the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. CIr. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to store any data in the list of cards as shown in Barsoum because such data does not functionally relate to the invention and merely Gulack cited above.

Leigo teaches 
data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system (“earned loyalty points,” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barsoum/Wesley/Zacarias combination by the features of Leigo and in particular to include in Barsoum in the Barsoum/Wesley/Zacarias combination, the feature of data representing loyalty points earned from said one of the selected loyalty programs as a result of the completed payment transaction is received from the merchant POS system, as taught by Leigo.
A person having ordinary skill in the art would have been motivated to combine these features because it would improve “methods and systems for placing and fulfilling orders for products and services” (Leigo, [0003]).

Applicant argues the rejection of Claim 12 stating that Jiang does not describe collating information and neither does Perez.  However, Jiang teaches collating: (a) loyalty member number (portfolio number, [0030]); and (c) points balance (points available, Fig.3)(Fig.3 and associated text), since it displays this information on a webpage for the cardholder.  The display of the information is displayed in a particular order on the webpage.  The collating of the claim does not specify what the order needs to be; therefore, Jiang’s webpage adheres to the broadest 

Conclusion
Applicant’s amendment, filed on August 12, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621     
November 6, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621